Opinion by
Mr. Justice Brown,
This appeal is from a decree dissolving a preliminary . injunction restraining the supervisors of the Township of Antrim, Franklin County, from constructing the grade crossing involved in appeal No. 294, January *114Term, 1913, Cumberland Valley R. R. Co.’s App., 245 Pa. 107, in which we have this day filed an opinion reversing the order or decree of the court below. For the reason stated in that opinion this appeal is sustained. The decree of the court below is reversed and the preliminary injunction is reinstated, the costs below to be disposed of on final decree and those on this appeal to be paid by the appellees.